t c memo united_states tax_court christy lyn godsey petitioner v commissioner of internal revenue respondent docket no filed date bryant t hinkley for petitioner jeri l acromite and miles b fuller for respondent memorandum findings_of_fact and opinion foley judge after concessions the issue for decision is whether petitioner may change her filing_status from head_of_household to married_filing_jointly findings_of_fact during petitioner was married to and living with james godsey who did not receive income or file a tax_return relating to petitioner timely filed her form 1040a u s individual_income_tax_return and mistakenly claimed head_of_household filing_status in a notice_of_deficiency issued on date respondent determined petitioner was not entitled to head_of_household filing_status and recalculated her tax_liability pursuant to single tax_rates petitioner while residing in utah timely filed a petition with the court on date in which she sought to change her filing_status to married_filing_jointly opinion petitioner meets the married_filing_jointly status requirements does not meet the head_of_household or single filing_status requirements and thus is entitled to married_filing_jointly status see sec_1 788_f3d_834 8th cir holding that a married taxpayer who erroneously filed a head_of_household return could file jointly rev’g and remanding tcmemo_2014_8 camara v commissioner t c ___ ___ slip 1unless otherwise indicated all section references are to the internal_revenue_code relating to the year in issue and all rule references are to the tax_court rules_of_practice and procedure op pincite date stating that a married taxpayer may correct a single or head_of_household filing_status claimed in error contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
